Citation Nr: 0705879	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and D.M.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1962 to October 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied service connection for 
tinnitus disability.  The RO in Portland, Oregon currently 
has jurisdiction over the veteran's claim.    

The veteran testified at a Decision Review Officer hearing at 
the RO in July 2005 and at Travel Board hearing at the RO 
which was chaired by the undersigned Veterans Law Judge in 
September 2006.  Transcripts of both hearings have been 
associated with the veteran's VA claims folder.

Issue not on appeal

In the June 2005 substantive appeal, the veteran advised VA 
that he was withdrawing a pending claim of entitlement to 
service connection for hearing loss.  That issue, 
accordingly, is no longer on appeal and is not before the 
Board. 
See 38 C.F.R. § 20.204 (2006).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
tinnitus and his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 11, 2003, including a request for evidence of 
"a relationship between your current disability and the 
injury or disease in service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the August 2003 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including "medical records, employment records, or records 
from other Federal agencies."  With respect to private 
treatment records, the letter included copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
the letters asked that the veteran complete such so that the 
RO could obtain private records on his behalf.  

The August 2003 letter further emphasized:  "You must give 
us enough information about these records so that we can 
request them from the agency or person who has them.  It's 
still your responsibility to make sure we receive these 
records." 
Finally, the Board notes that a March 20, 2006 letter from 
the RO specifically requested of the veteran: "If you have 
any information or evidence that you have not previously told 
us about or given to us . . . please tell us or give us that 
evidence now."  This complies with the requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed tinnitus.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of private 
treatment of the veteran.  Additionally, the veteran was 
afforded a VA examination in March 2004.  
The report of this examination reflects that the examiner 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted an appropriate audio 
examination and rendered a diagnosis and opinion.  In October 
2005, the RO requested a VA nexus opinion, which was added to 
the file later that month.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one on September 21, 2006, as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Analysis

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has 
tinnitus, which is evidenced by the findings in the March 
2004 VA examination.  Hickson element (1) is therefore 
satisfied. 

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.  

With respect to in-service disease, there is no medical 
evidence of tinnitus in service, or for that matter for 
several decades thereafter.  The service medical records 
reveal that the veteran did not report any hearing problems 
while in service. The veteran's April 1966 separation 
examination indicates that the veteran's ears were normal 
upon examination.    

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from service, specifically 
while working around B-52s.  See the September 2006 hearing 
transcript, pg. 4.  

As with all questions, the mater of in-service injury must be 
answered based on evaluation of the entire record.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].  In this case, the record is devoid of any 
objective evidence of acoustic trauma and/or injury to the 
ears in service.

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been exposed to 
loud noises during his military service, as undoubtedly were 
millions of other veterans.  However, the evidence of record, 
as a whole, does not support the veteran's contention that he 
sustained any injury thereby.  Crucially, his separation 
physical examination is pertinently negative for ear injury, 
and there is no medical evidence of tinnitus until February 
2004, almost four decades after his separation from service.  
Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in July 2003, almost 40 years after he left military 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

The lack of any evidence of ear pain or ear symptoms for 
nearly four decades after service, and the filing of the 
claim for service connection 40 years after service, is 
itself evidence which tends to show that no injury to the ear 
was sustained in service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact]; see also 38 
C.F.R. § 3.102 [noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence]. 

Although the veteran, like many military veterans, was 
exposed to noise on the flight line, this does not 
automatically mean that there was injury (i.e., acoustic 
trauma) caused thereby.  The veteran and his representative 
have not pointed to any such statutory or regulatory 
presumption, and the Board is aware of none.  Thus, which not 
necessarily disagreeing that the veteran was exposed to noise 
from jet engines, the Board rejects the notion that acoustic 
trauma and resulting ear damage should be conceded.  There is 
no objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service. The Board 
has considered those statements. However, his statements are 
outweighed by the utterly negative service medical records, 
as well as the lack of objective evidence of ear problems for 
decades after service  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 40 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.  

Moreover, to the extent that the veteran now contends that he 
sustained ear injury in service, his opinion as to the onset 
of his symptomatology is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Hickson element (2) has therefore not been met, and the claim 
fails on that basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  Indeed, the March 2004 and October 
2005 VA examiners indicated that the veteran's tinnitus was 
not related to his time in service.  

The Board has received a statement of P.A.C., M.A. which 
states "it is possible to have essentially normal hearing 
and experience tinnitus."  This statement is of little use 
in that it does not serve to link the veteran's tinnitus to 
his military service.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board thus places little weight of probative 
value on that statement.

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his 
current ear problems and service, their opinions are entitled 
to no weight of probative value.  See Espiritu, supra; see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed tinnitus is not related to his military service.  
Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for tinnitus is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


